DAWKINS, District Judge.
The above-numbered cause has been submitted upon the question of whether or not certain costs, consisting mainly of storage charges upon an automobile seized by the Prohibition Department, should be paid by the government, for the reason that the criminal prosecution and the forfeiture proceedings were subsequently abandoned and dismissed by the District Attorney. While it seems unjust that the owner of a car under such circumstances should be subjected to the loss caused by the accrual of storage charges in a prosecution which has been discontinued, yet I am aware of no law permitting the assessment of costs as such against the government in a case of this kind. However, the Prohibition Department should take' the question up and have the defendants reimbursed, if it can be legally done.
For the reasons assigned, I am constrained to hold that costs cannot be awarded the defendant. Proper decree may be' presented.